69 F.3d 537
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kathy Lucille NUNN, Plaintiff-Appellant,v.HENDERSON FISCAL COURT;  Sandy Watkins, County Judge;Jackie Combest, Jailer;  Henderson CountyDetention Center, Defendants-Appellees.
No. 95-5340.
United States Court of Appeals, Sixth Circuit.
Oct. 26, 1995.

1
Before:  MERRITT, Chief Judge;  RYAN, Circuit Judge, and CLELAND, District Judge.*

ORDER

2
Kathy Lucille Nunn, a pro se Kentucky prisoner, moves for counsel on appeal from an order of a United States Magistrate Judge granting summary judgment in favor of the defendants in this civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Nunn filed her civil rights action against the Henderson County Fiscal Court, a Henderson County Judge, the Henderson County Detention Center (HCDC), and a HCDC Jailer, alleging that she was denied medical treatment for asthma and eczema while she was incarcerated at HCDC subsequent to a conviction for drug trafficking and complicity to commit arson.  Nunn sought compensatory and punitive damages and an order from the district court for investigation of medical procedures at HCDC.  There was no assertion within Nunn's complaint that the defendants were being sued in their individual capacities.


4
The defendants filed a motion for summary judgment.  By order of reference entered October 28, 1994, the case was transferred to a magistrate judge for full civil consent pursuant to 28 U.S.C. Sec. 636(c) and Fed.R.Civ.P. 73.  In a memorandum opinion and order entered February 13, 1995, the magistrate judge concluded:  1) that Nunn's allegations and proof did not rise to the level of indicating a deprivation of a "serious medical need;"  2) that Nunn did not satisfy the requirement that the defendants acted with deliberate indifference to her medical condition and predicament;  and 3) that Nunn failed to establish a "custom or policy" so that the defendants could be held liable in their official capacities.  This appeal followed.


5
Upon review, we conclude that summary judgment was proper as there is no genuine issue as to any material fact and the defendants are entitled to judgment as a matter of law.  Fed.R.Civ.P. 56(c);  see City Mgmt. Corp. v. U.S. Chem.  Co., 43 F.3d 244, 250 (6th Cir.1994).


6
Accordingly, the motion for counsel is denied, and the magistrate judge's order is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Robert H. Cleland, United States District Judge for the Eastern District of Michigan, sitting by designation